NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS
                                                                         MAR 22 2016
                             FOR THE NINTH CIRCUIT                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




 LEONCIO SAUL HERRERA RAMOS,                      No. 13-74409

              Petitioner,                         Agency No. A205-717-779

    v.
                                                  MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

         Leoncio Saul Herrera Ramos, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for withholding of

removal and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir. 2003).

We deny the petition for review.

      Ramos claims his family suffered past persecution and that he fears future

persecution on account of both his religion and his family membership.

Substantial evidence supports the agency’s finding that he failed to establish past

or future persecution on account of these grounds. See Parussimova v. Mukasey,

555 F.3d 734, 740-42 (9th Cir. 2009) (under the REAL ID Act, applicant must

prove a protected ground is at least “one central reason” for persecution). Ramos

also claims he will be persecuted in the future based on his particular social group

of witnesses of violence. Substantial evidence supports the agency’s finding that

Ramos failed to establish it is more likely than not that he will be persecuted in

Guatemala based on this proposed group. See Nagoulko, 333 F.3d at 1018

(possibility of future persecution “too speculative”). Thus, we deny the petition

for review as to Ramos’ withholding of removal claim.

      Further, substantial evidence supports the agency’s denial of Ramos’ CAT

claim because he failed to establish that it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Garcia-Milian v. Holder, 755 F.3d 1026, 1034-35 (9th Cir.

                                          2                                   13-74409
2014).

     PETITION FOR REVIEW DENIED.




                            3      13-74409